DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2020 and April 9th, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The amendment filed December 10, 2021 has been entered. Claims 1-7 and 9-21 remain pending in the application. 
Applicant’s arguments with respect to claims 1-7 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20130045114 A1) in view of Germagian (US 20090056359 A1).
[0002] Two fans may be mounted in a computer to dissipate heat from heat generating sources of the 
computer.) having a system outlet ([0007] The second fan 30 dissipates heat generated by a motherboard 50); 
a system fan for moving warm air out of the system chassis through the system outlet ([0007] The second fan 30 dissipates heat generated by a motherboard 50);
a power supply unit (PSU) having a PSU outlet and a PSU fan for moving warm air out of the PSU through the PSU outlet (The first fan 20 dissipates heat generated by a power supply 40.);
comparing a system fan speed of the system fan and a PSU fan speed of the PSU fan ([0011] In step 2, fan control unit 10 calculates a relationship between the speed and the maximum possible speed of the first fan 20 (a first work intensity) as a percentage and calculates in a similar manner in relation to the second fan 30 (a second work intensity). [0012] In step 3, the fan control unit 10 determines whether any difference in percentages between the first work intensity and the second work intensity is within a first predetermined range.);.
and to adjust the PSU fan speed upon determining that the PSU fan speed is different from the system fan speed to prevent warm air moving into the PSU through the PSU outlet ([0013] In step 4, the fan control unit 10 adjusts a duty cycle of the pulse signal output to one of the first and second fans 20 and 30, specifically to the fan which reveals the lower work intensity, whether this be first work intensity or a second work intensity. The fan control unit 10 changes the rotating speed of the relevant fan of the fans 20 and 30 to decrease the difference in percentages between the first work intensity of the first and the second work intensity of the second fan 30 and bring the difference in percentages within the first predetermined range, and the procedure goes back to step 1. [0012] If the difference in percentages between the first work intensity and the second work intensity is within the first predetermined range, it is assumed that there will be no crossflow or backflow adverse to efficient operation between the first and second fans 20 and 30).
	In summary, Chang teaches a system of controlling the rotational speed of a first and second fan such that one fan speed will not adversely affect the second fan by causing backflow of air. Chang however, does not teach where the two fans are controlled by separate controllers that communicate with one another to adjust the rotational speed of the fans. Specifically, Chang does not teach a PSU fan controller for controlling the PSU fan; and a system fan controller for controlling the system fan, and where the system fan controller is communicating with the PSU fan controller.
	Germagian teaches a cooling system with two separate fan cartridges each containing a fan and a controller. The controllers associated with each cartridge cooperate with one another to operate the fans such that zero differential pressure is met. Specifically, Germagian teaches a 
PSU fan controller for controlling the PSU fan ([0006] Each fan cartridge includes a fan, a fan controller, and a display. The fan controller is configured to permit such a fan cartridge to operate independently, with all control functions, power, and communications positioned within the return air path.); 
and a system fan controller for controlling the system fan ([0006] Each fan cartridge includes a fan, a fan controller, and a display. The fan controller is configured to permit such a fan cartridge to operate independently, with all control functions, power, and communications positioned within the return air path.), 
[0029] For example, although each fan cartridge maybe capable of operating, adjusting to operational variables such as temperature and pressure differences, and reporting status information independently, when operating together normally, the fan cartridges communicate with one another and coordinate their operations so that they balance to the same operating point... [0030] When the two operate in concert, the air flow of the equipment and the airflow of the fan cartridge or cartridges are matched, no more or no less air is being moved from the enclosure. Maintaining substantially a zero differential pressure will require the fan cartridge to speed up and speed down to accommodate the electronic equipment changes in airflow rates.). 
Chang and Germagian are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds to prevent reverse air flow. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Chang’s fan control unit with Germagian’s fan cartridges so that each of Chang’s fans each contain a controller. This will improve Chang’s system by having separate fan controllers that work together via communication link to prevent reverse air flow (Germagian, [0029]). 

Regarding claim 2, Chang in view of Germagian teaches the system of claim 1. Chang further teaches wherein the controller is configured to: periodically monitor the system fan speed and/or the PSU fan speed ([0010] In step 1, the fan control unit 10 measures the rotating speed of the first fan 20 through the first speed receiving pin TACH1, and measures the second fan 30 though the second speed receiving pin TACH2.). 

Germagian teaches a system fan controller ([0006] Each fan cartridge includes a fan, a fan controller, and a display. The fan controller is configured to permit such a fan cartridge to operate independently, with all control functions, power, and communications positioned within the return air path.).
Chang and Germagian are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds to prevent reverse air flow. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Chang’s fan control unit with Germagian’s fan cartridges so that each of Chang’s fans each contain its own controller. This will improve Chang’s system by having separate fan controllers that work together via communication link to prevent reverse air flow (Germagian, [0029]). 

Regarding claim 3, Chang in view of Germagian teaches the system of claim 1. 
Germagian further teaches wherein the system fan controller is configured to communicate to the PSU fan controller ([0029] For example, although each fan cartridge maybe capable of operating, adjusting to operational variables such as temperature and pressure differences, and reporting status information independently, when operating together normally, the fan cartridges communicate with one another and coordinate their operations so that they balance to the same operating point) set a minimum speed for the PSU fan that equals the system fan speed ([0031] In an illustrative embodiment, each module includes factory default settings which allow the fan to start at 100% fan speed and reduce speed to the necessary operating level for a zero differential pressure.);
and the PSU controller is capable of overriding the minimum speed and setting an actual speed of the PSU fan that is greater than the minimum speed ([0030] When the two operate in concert, the air flow of the equipment and the airflow of the fan cartridge or cartridges are matched, no more or no less air is being moved from the enclosure. Maintaining substantially a zero differential pressure will require the fan cartridge to speed up and speed down to accommodate the electronic equipment changes in airflow rates.).  
Chang and Germagian are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds to prevent reverse air flow. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Chang’s fan control unit with Germagian’s fan cartridges so that each of Chang’s fans each contain its own controller. This will improve Chang’s system by having separate fan controllers that work together via communication link to set a minimum speed for one fan such that zero substantial pressure is maintained or if it needs to speed up to exceed the minimum speed (Germagian, [0031]). 

Regarding claim 5, Chang teaches a method (FIG. 2), comprising: monitoring a first rotational speed of a first fan ([0010] In step 1, the fan control unit 10 measures the rotating speed of the first fan 20 through the first speed receiving pin TACH1…) and a second rotational speed of a second fan ([0010] and measures the second fan 30 though the second speed receiving pin TACH2.)); and
[0011] In step 2, fan control unit 10 calculates a relationship between the speed and the maximum possible speed of the first fan 20 (a first work intensity) as a percentage and calculates in a similar manner in relation to the second fan 30 (a second work intensity));
and adjusting the second rotational speed of the second fan based at least on the determination to prevent a reverse airflow at the second fan ([0013] In step 4, the fan control unit 10 adjusts a duty cycle of the pulse signal output to one of the first and second fans 20 and 30, specifically to the fan which reveals the lower work intensity, whether this be first work intensity or a second work intensity. [0012] If the difference in percentages between the first work intensity and the second work intensity is within the first predetermined range, it is assumed that there will be no crossflow or backflow adverse to efficient operation between the first and second fans 20 and 30).
In summary, Chang teaches a method of comparing only the rotational speed of the fans. Chang however, does not teach where the adjustment of the fan speeds takes into consideration fan size, blade pitch, number of blades, or other fan characteristics. Specifically, Chang does not teach and at least one of the following factors of the first fan and of the second fan: a fan size; a blade pitch; a number of blades; a number of fans; a position; an orientation; or a model.
Germagian teaches where the size of the fans in the fan cartridges are considered and chosen to meet peak operating level.
Specifically, Germagian teaches and at least one of the following factors of the first fan and of the second fan: a fan size; a blade pitch; a number of blades; a number of fans; a position; an orientation; or a model ([0030] (T)he fans are sized so that, at peak operating level, each fan may provide sufficient airflow for safe operation for a predetermined period of time should one fan fail. The predetermined period, and resultant fan size, may be chosen on an empirical basis.).
Chang and Germagian are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds to prevent reverse air flow. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to include the consideration of fan size in Germagian’s invention into Chang’s method to improve it by allowing options to choose which fan size is best used to remove the most heated air (Germagian, [0030]).

Regarding claim 7, Chang in view of Germagian teaches the method of claim 5. Chang further teaches wherein the monitoring includes periodically obtaining the first rotational speed of the first fan ([0010] In step 1, the fan control unit 10 measures the rotating speed of the first fan 20 through the first speed receiving pin TACH1, and measures the second fan 30 though the second speed receiving pin TACH2.).  

Regarding claim 9, Chang in view of Germagian teaches the method of claim 5. Chang further teaches wherein the adjusting includes increasing the second rotational speed of the second fan if the first rotational speed of the first fan is greater than the second rotational speed of the second fan ([0013] For example, if the first work intensity of the first fan 20 is greater than the second work intensity of the second fan 30, and the difference in percentages between the first work intensity and the second work intensity is not within the first predetermined range, the fan control unit 10 increases the duty cycle of the second pulse signal output to the second fan 30 to increase the rotating speed of the second fan 30, to bring the difference in percentages between the first work intensity of the first fan 20 and the second work intensity of the second fan 30 within the first predetermined range.).  

Regarding claim 10, Chang in view of Germagian teaches the method of claim 5. Chang further teaches wherein the adjusting includes increasing the second rotational speed of the second fan if the first rotational speed of the first fan is greater than the second rotational speed of the second fan by a threshold ([0013] For example, if the first work intensity of the first fan 20 is greater than the second work intensity of the second fan 30, and the difference in percentages between the first work intensity and the second work intensity is not within the first predetermined range, the fan control unit 10 increases the duty cycle of the second pulse signal output to the second fan 30 to increase the rotating speed of the second fan 30, to bring the difference in percentages between the first work intensity of the first fan 20 and the second work intensity of the second fan 30 within the first predetermined range.).

Regarding claim 11, Chang in view of Germagian teaches the method of claim 10. Chang further teaches wherein the threshold is a percentage of the first rotational speed of the first fan ([0013] For example, if the first work intensity of the first fan 20 is greater than the second work intensity of the second fan 30, and the difference in percentages between the first work intensity and the second work intensity is not within the first predetermined range, the fan control unit 10 increases the duty cycle of the second pulse signal output to the second fan 30 to increase the rotating speed of the second fan 30, to bring the difference in percentages between the first work intensity of the first fan 20 and the second work intensity of the second fan 30 within the first predetermined range.).  

Regarding claim 12, Chang in view of Germagian teaches the method of claim 5. Chang further teaches wherein the adjusting includes setting the second rotational speed of the second fan to be equal to the first rotational speed of the first fan. ([0013] The fan control unit 10 changes the rotating speed of the relevant fan of the fans 20 and 30 to decrease the difference in percentages between the first work intensity of the first fan 20 and the second work intensity of the second fan 30 and bring the difference in percentages within the first predetermined range.).

Regarding claim 13, Chang in view of Germagian teaches the method of claim 5. Chang further teaches wherein the adjusting includes setting the second rotational speed of the second fan to be greater than the first rotational speed of the first fan ([0013] For example, if the first work intensity of the first fan 20 is greater than the second work intensity of the second fan 30, and the difference in percentages between the first work intensity and the second work intensity is not within the first predetermined range, the fan control unit 10 increases the duty cycle of the second pulse signal output to the second fan 30 to increase the rotating speed of the second fan 30, to bring the difference in percentages between the first work intensity of the first fan 20 and the second work intensity of the second fan 30 within the first predetermined range. If the second work intensity is greater than the first work intensity, and the difference in percentage between the first work intensity and the second work intensity is not within the first predetermined range, the fan control unit 10 increases the duty cycle of the first pulse signal output to the first fan 20 to increase the rotating speed of the first fan 20, to bring the difference in percentages between the first work intensity of the first fan 20 and the second work intensity of the second fan 30 within the first predetermined range.), or wherein the adjusting considers relative sizes of the first fan and the second fan. 

Regarding claim 14, Chang in view of Germagian teaches the method of claim 5. Germagian further teaches wherein the adjusting includes setting a minimum rotational speed for the second fan ([0031] In an illustrative embodiment, each module includes factory default settings which allow the fan to start at 100% fan speed and reduce speed to the necessary operating level for a zero differential pressure.), the second rotational speed of the second fan capable of being greater than the minimum rotational speed for the second fan ([0030] When the two operate in concert, the air flow of the equipment and the airflow of the fan cartridge or cartridges are matched, no more or no less air is being moved from the enclosure. Maintaining substantially a zero differential pressure will require the fan cartridge to speed up and speed down to accommodate the electronic equipment changes in airflow rates.).
Chang and Germagian are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds to prevent reverse air flow. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Chang’s fan control unit with Germagian’s fan cartridges so that each of Chang’s fans each contain its own controller. This will improve Chang’s system by having separate fan controllers that work together via communication link to set a minimum speed for Germagian, [0031]). 

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20130045114 A1) in view of Germagian (US 20090056359 A1), and in further view of Zwinger et al. (US 20100033922 A1).
Regarding claim 4, Chang in view of Germagian teaches the system of claim 1. 
In summary, Chang in view of Germagian teaches a system with two separate fan controllers each controlling their respective fans but can communicate with one another to adjust their fan speeds. Chang and Germagian however, do not teach where a training model is used to output a new fan speed. Specifically, Change and Germagian do not teach further comprising: a machine-learning model for adjusting the PSU fan speed, the machine learning model being trained using a training data set, the machine learning model being configured to receive at least one of the system fan speed or the PSU fan speed as input, and to output at least one of a new system fan speed or a new PSU fan speed.
Zwinger et al. teaches a controller that uses correlations learned during a training phase to generate signals to control a cooling fan. Specifically, Zwinger et al. teaches further comprising: a machine-learning model for adjusting the PSU fan speed (Abstract), 
the machine learning model being trained using a training data set ([0012] In some embodiments, controlling the cooling fan includes using a multiple input, multiple output (MIMO) controller that controls the fan speed based on correlations, generated during a training phase, between the I/O metric and a temperature of the storage array.), 
[0025] The MIMO controller then uses correlations among the input signals between monitored I/O metrics, learned during a training phase, to generate signals to control the cooling fans.), and to output at least one of a new system fan speed or a new PSU fan speed ([0012] In some embodiments, controlling the cooling fan includes using a multiple input, multiple output (MIMO) controller that controls the fan speed based on correlations, generated during a training phase, between the I/O metric and a temperature of the storage array.).
Chang, Germagian, and Zwinger et al. are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Zwinger’s training model into Chang’s fan control system to improve it in a way where data is analyzed for any correlations to control the speed of the fans (Zwinger, [0025]).

Regarding claim 15, Chang in view of Germagian teaches the method of claim 5. 
In summary, Chang in view of Germagian teaches a system with two separate fan controllers each controlling their respective fans but can communicate with one another to adjust their fan speeds. Chang and Germagian however, do not teach where a training model is used to output a new fan speed. Specifically, Change and Germagian do not teach wherein the determining and the adjusting are performed iteratively with a learning model trained using a training data set, taking least one of the first rotational speed of the first fan or the second rotational speed of the second fan as input, and outputting at least one of a new first rotational speed of the first fan or a new second rotational speed of the second fan.

Zwinger et al. teaches a controller that uses correlations learned during a training phase to generate signals to control cooling fans. 
Specifically, Zwinger et al. teaches wherein the determining and the adjusting are performed iteratively with a learning model trained using a training data set ([0012] In some embodiments, controlling the cooling fan includes using a multiple input, multiple output (MIMO) controller that controls the fan speed based on correlations, generated during a training phase, between the I/O metric and a temperature of the storage array.),
 taking least one of the first rotational speed of the first fan or the second rotational speed of the second fan as input ([0025] The MIMO controller then uses correlations among the input signals between monitored I/O metrics, learned during a training phase, to generate signals to control the cooling fans.), 
and outputting at least one of a new first rotational speed of the first fan or a new second rotational speed of the second fan ([0012] In some embodiments, controlling the cooling fan includes using a multiple input, multiple output (MIMO) controller that controls the fan speed based on correlations, generated during a training phase, between the I/O metric and a temperature of the storage array.).
Chang, Germagian, and Zwinger et al. are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Zwinger’s training model into Chang’s fan control system to improve it in a way where data is analyzed for any correlations to control the speed of the fans (Zwinger, [0025]).

Claims 6, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20130045114 A1 in view of Germagian (US 20090056359 A1), and in further view of Ragupathi et al. (US 20170102747 A1).

Regarding claim 6, Chang in view of Germagian teaches the method of claim 5. Chang further teaches wherein: the first fan moves air through a first outlet (FIG. 1, [0007] The first fan 20 dissipates heat generated by a power supply 40.); 
the second fan moves air through a second outlet (FIG. 1, [0007] The second fan 30 dissipates heat generated by a power supply); 
and the adjusting prevents air moving into the second zone through the second outlet ([0013] In step 4, the fan control unit 10 adjusts a duty cycle of the pulse signal output to one of the first and second fans 20 and 30, specifically to the fan which reveals the lower work intensity, whether this be first work intensity or a second work intensity. The fan control unit 10 changes the rotating speed of the relevant fan of the fans 20 and 30 to decrease the difference in percentages between the first work intensity of the first and the second work intensity of the second fan 30 and bring the difference in percentages within the first predetermined range, and the procedure goes back to step 1. [0012] If the difference in percentages between the first work intensity and the second work intensity is within the first predetermined range, it is assumed that there will be no crossflow or backflow adverse to efficient operation between the first and second fans 20 and 30).  
In summary, Chang in view of in view of Germagian teaches a method where hot air is dissipated out of a first fan and a second fan and preventing hot air from flowing back into the 
Ragupathi et al. teaches respective zones for a PSU fan and a CPU fan that are adjacent to one another. Specifically, Ragupathi et al. teaches out of a first zone ([0035] central processing unit (CPU) 106 is mapped as a driving component for cooling fan zone 105.sub.3) and out of a second zone (FIG. 1 cooling zone 105.sub.4).
Chang, Germagian, and Ragupathi et al. are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to include the first and second fan zones from Ragupathi’s invention in Chang’s method to improve it by introducing a way for air to crossflow when two zones are adjacent to one another (Ragupathi, [0036]).

Regarding claim 16, Chang teaches a computer-readable storage medium storing instructions which:
monitor a first speed of a first fan ([0010] In step 1, the fan control unit 10 measures the rotating speed of the first fan 20 through the first speed receiving pin TACH1, and measures the second fan 30 though the second speed receiving pin TACH2.);
to monitor a second speed of a second fan ([0010] and measures the second fan 30 though the second speed receiving pin TACH2.));
determine whether a fan speed adjustment condition has been met based on the first speed and the second speed ([0014] the fan control unit 10 can directly calculate a difference between the duty cycle of the first pulse signal output to the first fan 20 and the duty cycle of the second pulse signal output to the second fan 30. The fan control unit 10 may determine whether the difference is within or outside a second predetermined range); 
and upon determining that the fan speed adjustment condition has been met, adjusting one or both of the first speed or the second speed to prevent a reverse flow of a heat-transferring medium into the first zone and the second zone ([0014] If the difference between the cycle duties of the first pulse signal and the second pulse signal is outside a second predetermined range, it denotes that the heated air expelled by one of the first and second fans 20 and 30 with high duty cycle will flow into the other one of the first and second fans 20 and 30 with low duty cycle. The fan control unit 10 increases the duty cycle of the other one of the first and second pulse signals output to the other one of the first and second fans 20 and 30 with low high duty cycle to bring the difference between the cycle duties of the first pulse signal and the second pulse signal within the second predetermined range.).
In summary, Chang teaches a method of controlling the rotational speed of a first and second fan such that one fan speed will not adversely affect the second fan by causing backflow of air. Chang however, does not teach where the two fans in their respective zones are controlled by separate processors that communicate with one another to adjust their fan rotational speed. Specifically, Chang does not teach when executed by a first zone processor, cause the processor to; communicate with a second zone processor.
Germagian teaches a cooling system with two separate fan cartridges each containing a fan and a controller. The controllers associated with each cartridge cooperate with one another to operate the fans such that zero differential pressure is met.
 Specifically, Germagian teaches when executed by a first processor ([0006] Each fan cartridge includes a fan, a fan controller, and a display. The fan controller is configured to permit such a fan cartridge to operate independently, with all control functions, power, and communications positioned within the return air path.), 
cause the processor to: communicate with a second processor ([0029] For example, although each fan cartridge maybe capable of operating, adjusting to operational variables such as temperature and pressure differences, and reporting status information independently, when operating together normally, the fan cartridges communicate with one another and coordinate their operations so that they balance to the same operating point... [0030] When the two operate in concert, the air flow of the equipment and the airflow of the fan cartridge or cartridges are matched, no more or no less air is being moved from the enclosure. Maintaining substantially a zero differential pressure will require the fan cartridge to speed up and speed down to accommodate the electronic equipment changes in airflow rates.).
Chang and Germagian are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds to prevent reverse air flow. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Chang’s fan control unit with Germagian’s fan cartridges so that each of Chang’s fans each contain a controller. This will improve Chang’s system by having separate fan controllers that work together via communication link to prevent reverse air flow (Germagian, [0029]). 

Chang and Germagian fail to teach the first and second zone for the respective processors and fans. Specifically, Chang and Germagian fail to teach first zone and second zone.
[0035] central processing unit (CPU) 106 is mapped as a driving component for cooling fan zone 105.sub.3) and a second zone (FIG. 1 cooling zone 105.sub.4).
Chang, Germagian, and Ragupathi et al. are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to include the first and second fan zones from Ragupathi’s invention in Chang’s system to improve it by introducing a way for air to crossflow when two zones are adjacent to one another (Ragupathi, [0036]).

Regarding claim 17, Chang in view of Germagian and in further view of Ragupathi et al. teaches the computer-readable storage medium of claim 16. Chang further teaches wherein the instructions further cause the to: periodically obtain the first speed of the first fan and/or the second speed of the second fan ([0010] In step 1, the fan control unit 10 measures the rotating speed of the first fan 20 through the first speed receiving pin TACH1, and measured the second fan 30 though the second speed receiving pin TACH2.). 
Germagian further teaches the processor ([0006] Each fan cartridge includes a fan, a fan controller, and a display. The fan controller is configured to permit such a fan cartridge to operate independently, with all control functions, power, and communications positioned within the return air path.).
Chang and Germagian are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds to prevent reverse air flow. It would have Germagian, [0029]). 
Ragupathi et al. further teaches a first zone ([0035] central processing unit (CPU) 106 is mapped as a driving component for cooling fan zone 105.sub.3).
Chang, Germagian, and Ragupathi et al. are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to include the first and second fan zones from Ragupathi’s invention in Chang’s system to improve it by introducing a way for air to crossflow when two zones are adjacent to one another (Ragupathi, [0036]).

Regarding claim 18, Chang in view of Germagian and in further view of Ragupathi et al. teaches the computer-readable storage medium of claim 16. Chang further teaches wherein the instructions further cause the to: adjust one or both of the first speed or the second speed to be equal to each other ([0013] The fan control unit 10 changes the rotating speed of the relevant fan of the fans 20 and 30 to decrease the difference in percentages between the first work intensity of the first fan 20 and the second work intensity of the second fan 30 and bring the difference in percentages within the first predetermined range.).  
Germagian further teaches the processor ([0006] Each fan cartridge includes a fan, a fan controller, and a display. The fan controller is configured to permit such a fan cartridge to operate independently, with all control functions, power, and communications positioned within the return air path.). 
Chang and Germagian are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds to prevent reverse air flow. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Chang’s fan control unit with Germagian’s fan cartridges so that each of Chang’s fans each contain a controller. This will improve Chang’s system by having separate fan controllers that work together via communication link to prevent reverse air flow (Germagian, [0029]). 
Ragupathi et al. further teaches a first zone ([0035] central processing unit (CPU) 106 is mapped as a driving component for cooling fan zone 105.sub.3).
Chang, Germagian, and Ragupathi et al. are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to include the first and second fan zones from Ragupathi’s invention in Chang’s system to improve it by introducing a way for air to crossflow when two zones are adjacent to one another (Ragupathi, [0036]).

Regarding claim 19, Chang in view of Germagian and in further view of Ragupathi et al. teaches the computer-readable storage medium of claim 16. Chang further teaches wherein the instructions further cause the to: adjust one or both of the first speed or the second speed to be different from each other by a tolerance ([0013] The fan control unit 10 changes the rotating speed of the relevant fan of the fans 20 and 30 to decrease the difference in percentages between the first work intensity of the first fan and the second work intensity of the second fan 30 and bring the difference in percentages within the first predetermined range).
Germagian further teaches the processor ([0006] Each fan cartridge includes a fan, a fan controller, and a display. The fan controller is configured to permit such a fan cartridge to operate independently, with all control functions, power, and communications positioned within the return air path.). 
Chang and Germagian are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds to prevent reverse air flow. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Chang’s fan control unit with Germagian’s fan cartridges so that each of Chang’s fans each contain a controller. This will improve Chang’s system by having separate fan controllers that work together via communication link to prevent reverse air flow (Germagian, [0029]). 
Ragupathi et al. further teaches a first zone ([0035] central processing unit (CPU) 106 is mapped as a driving component for cooling fan zone 105.sub.3).
Chang, Germagian, and Ragupathi et al. are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to include the first and second fan zones from Ragupathi’s invention in Chang’s system to improve it by introducing a way for air to crossflow when two zones are adjacent to one another (Ragupathi, [0036]).


Germagian further teaches wherein the instructions further cause the processor ([0006] Each fan cartridge includes a fan, a fan controller, and a display. The fan controller is configured to permit such a fan cartridge to operate independently, with all control functions, power, and communications positioned within the return air path.) to: set a minimum speed for one or both of the first fan or the second fan, an actual speed capable of being greater than the minimum speed ([0030] When the two operate in concert, the air flow of the equipment and the airflow of the fan cartridge or cartridges are matched, no more or no less air is being moved from the enclosure. Maintaining substantially a zero differential pressure will require the fan cartridge to speed up and speed down to accommodate the electronic equipment changes in airflow rates.).
Chang and Germagian are considered to be analogous to the claimed invention because they are in the same field of controlling fan speeds to prevent reverse air flow. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Chang’s fan control unit with Germagian’s fan cartridges so that each of Chang’s fans each contain its own controller. This will improve Chang’s system by having separate fan controllers that work together via communication link to set a minimum speed for one fan such that zero substantial pressure is maintained or if it needs to speed up to exceed the minimum speed (Germagian, [0031]). 
Ragupathi et al. further teaches a first zone ([0035] central processing unit (CPU) 106 is mapped as a driving component for cooling fan zone 105.sub.3).
Ragupathi, [0036]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20130045114 A1) in view of Germagian (US 20090056359 A1), in further view of Ragupathi et al. (US 20170102747 A1), and in further view of Wang (US 20130063888 A1).

Regarding claim 21, Chang in view of Germagian and in further view of Ragupathi et al. teaches the method of claim 6.
In summary, Chang in view of Germagian and in further view of Ragupathi et al. teaches how the fans are positioned in adjacent zones. Chang, Germagian, and Ragupathi do not teach where the adjacent zones can be applied to a larger scale implementation such as a data center including servers. Specifically, Chang, Germagian, and Ragupathi do not teach wherein: the first zone is a first server and the second zone is a second server; or the first zone is a first cabinet and the second zone is a second cabinet.
Wang teaches a data center cooling system with adjacent server racks. Specifically, Wang teaches wherein: the first zone is a first server and the second zone is a second server ([0035] FIG. 2 the server rack system 100 further includes a fan wall 130, which is configured at the air outlet T2 and covers the air outlet T2. The air flow is drawn from the rack 110 by the fan wall 130. The fan wall 130 includes a plurality of fan modules 132, and the fan modules 132 are arranged along the vertical direction V1. Furthermore, each fan module 132 may correspond to a plurality of server units 120, so as to facilitate heat dissipation of the server unit 120); or the first zone is a first cabinet and the second zone is a second cabinet.
Chang, Germagian, Ragupathi et al., and Wang are considered to be analogous to the claimed invention because they are in the same field of cooling systems. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate the server rack system of Wang into Chang’s method to improve it by introducing a large scale implementation when adjacent servers are mounted in a rack with fans that are close to each other (Wang, [0035]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C. Lee can be reached on (571)-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.
/B.L./
Examiner, Art Unit 2115
/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115